EXHIBIT 10.23
FOURTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)
     THIS FOURTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY) (this
“Amendment”) made and entered into as of December 31, 2010, by and between:
PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); has reference to the
following facts and circumstances (the “Preambles”):
     A. Borrower and Lender entered into the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).
     B. The Agreement was amended previously, as described in the Amendment to
Loan Agreement (Broker-Dealer VRDN Facility) dated as of November 3, 2008, the
Second Amendment to Loan Agreement (Broker-Dealer VRDN Facility) dated as of
September 25, 2009, and the Third Amendment to Loan Agreement (Broker-Dealer
VRDN Facility) dated as of September 30, 2010; and Borrower and Lender desire to
further amend the Agreement in the manner hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Preambles. The Preambles are true and correct, and, with the defined
terms set forth herein, are incorporated herein by this reference.
     2. Amendment to Agreement. The Agreement is amended effective as of
September 30, 2008, as follows:
(a) The definition of “Termination Date” in Section 1 of the Agreement is
deleted and replaced with the following:
     Termination Date shall mean the earlier of December 30, 2011, or the date
on which this Agreement is terminated pursuant to Section 12.

  (b)   Section 12(f) of the Agreement is deleted and replaced with the
following:       (f) if Borrower or Piper Jaffray Companies (“PJC”) shall
default in the payment, when due, whether by acceleration or otherwise, of any
indebtedness of Borrower or PJC in excess of $1,000,000, and such default is
declared and is not cured within the time, if any, specified therefore in any
agreement governing the same, or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness of Borrower
or PJC;

(c) Exhibit C to the Agreement is deleted and replaced with Exhibit C attached
hereto and incorporated by reference.
     3. References. All references in the Note, the Collateral Pledge Agreement,
and the other Credit Documents to “the Loan Agreement (Broker-Dealer VRDN
Facility)”, and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.
     4. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
     5. Continuing Security. The Agreement, as hereby amended, and the Note,
are, and shall continue to be, secured by the Collateral Pledge Agreement.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign, transfer or delegate any of its
rights or obligations under the Agreement as amended by this Amendment.

 



--------------------------------------------------------------------------------



 



     7. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;
(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate or Articles of Incorporation or By-Laws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property or assets is bound or to which Borrower or
any of its property is subject;
(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(d) all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Agreement, and the other Credit Documents are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment; and
(e) as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Agreement, and the other
Credit Documents.
     8. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.
     9. Conditions. Notwithstanding any provision contained in this Amendment to
the contrary, this Amendment shall not be effective unless and until Lender
shall have received:
(a) this Amendment, duly executed by Borrower;
(b) a Certificate of Secretary (with Resolutions), certified by the Secretary of
Borrower;
(c) the Pricing Letter, duly executed by Borrower;
(d) a certificate of good standing for Borrower issued by the Delaware Secretary
of State (or other evidence of good standing acceptable to Lender);
(e) the Advisory Fee (in the amount set forth in the Pricing Letter); and
(f) such other documents and information as reasonably required by Lender.
     IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 2 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
FOURTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

            Borrower:

PIPER JAFFRAY & CO.
      By:   /s/ Debbra L. Schoneman         Debbra L. Schoneman, Chief Financial
Officer        By:   /s/ Timothy L. Carter         Timothy L. Carter, Treasurer 
            Lender:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Christopher M. Doering         Christopher M. Doering, Vice
President   

- 3 -



--------------------------------------------------------------------------------



 



Exhibit C
(Pricing and Fees)
     Applicable Margin shall have the meaning set forth in the letter agreement
dated December 31, 2010, executed by Lender and Borrower (the “Pricing Letter”).
     Commitment Fee shall have the meaning set forth in the Pricing Letter.
     Advisory Fee shall have the meaning set forth in the Pricing Letter.

 



--------------------------------------------------------------------------------



 



[U.S. BANK LETTERHEAD]
December 31, 2010
Piper Jaffray & Co.
800 Nicollet Mall, J09S04
Minneapolis, Minnesota 55402
Attention: Debbra L. Schoneman, Chief Financial Officer and Timothy L. Carter,
Treasurer
Re: Loan Agreement (Broker-Dealer VRDN Facility) dated as of September 30, 2008,
executed by U.S. Bank National Association (“Lender”) and Piper Jaffray & Co.
(“Borrower”) (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this letter agreement)
Dear Debbra and Tim:
This letter agreement is the Pricing Letter, as defined in the Fourth Amendment
to Loan Agreement (Broker-Dealer VRDN Facility) dated as of December 31, 2010
(and amends, restates and replaces the Pricing Letter dated September 30, 2010).
The following terms are defined and incorporated into the Agreement by
reference:
     Applicable Margin shall mean One Percent (1.0%).
     Commitment Fee. From and including the date of this Agreement to but
excluding the Termination Date, Borrower shall pay a nonrefundable commitment
fee on the unused portion of the Facility Amount (determined by subtracting the
outstanding principal amount of all Advances from the Facility Amount) at an
annual rate of 25/100 Percent (0.25%). The commitment fee shall be (a)
calculated on a daily basis, (b) payable quarterly in arrears on the first (1st)
day of each calendar quarter prior to the Termination Date and on the
Termination Date, (c) calculated on an actual day, 360-day year basis; and
(d) if the credit facility hereunder is terminated by Borrower at any time prior
to December 31, 2011 pursuant to Section 2 above, the commitment fee owed by
Borrower at that time shall be calculated as of December 31, 2011.
     Advisory Fee. Borrower shall pay Lender, in conjunction with the Fourth
Amendment to Loan Agreement dated as of December 31, 2010, an advisory fee in
the amount of $312,500.00.
Please indicate your acceptance of this Pricing Letter by signing in the space
indicated below and returning a copy of this letter to the undersigned.
Very Truly Yours,
U.S. BANK NATIONAL ASSOCIATION

        By:   /s/ Christopher M. Doering       Christopher M. Doering, Vice
President           

 



--------------------------------------------------------------------------------



 



Piper Jaffray & Co.
December 31, 2010
Page 2
(BORROWER’S SIGNATURES ON PAGE 2)
Accepted and agreed to by Borrower as of December 31, 2010:

        PIPER JAFFRAY & CO.
    By:   /s/ Debbra L. Schoneman       Debbra L. Schoneman, Chief Financial
Officer        By:   /s/ Timothy L. Carter       Timothy L. Carter, Treasurer   

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF SECRETARY
     The undersigned, Secretary of PIPER JAFFRAY & CO., a Delaware corporation
(the “Company”), hereby certifies to U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“Lender”) as follows:
     1. I am the Secretary of the Company, and as such an authorized to execute
and deliver this Certificate of Secretary.
     2. Attached hereto and made a part hereof as Exhibit A is a true, correct
and complete copy of the Resolutions duly adopted by the Board of Directors of
the Company pursuant to written action of the Board of Directors dated
November 12, 2003, and remain in full force and effect.
     3. The following individuals are the current officers of the Company duly
authorized to execute loan documents pursuant to the Resolutions attached hereto
as Exhibit A, and the signatures appearing opposite their names are their
genuine signatures, and the same may be relied upon by Lender:

         
Name
  Title   Signature
 
       
Debbra L. Schoneman
  Chief Financial Officer   /s/ Debbra L. Schoneman        
 
Timothy L. Carter
  Treasurer   /s/ Timothy L. Carter        
 
Mary B. Swanson
  Assistant Treasurer   /s/ Mary B. Swanson        
 

     IN WITNESS WHEREOF, the undersigned has caused this Certificate of
Secretary to be executed as of September 30, 2010.

            PIPER JAFFRAY & CO.
      By:   /s/ James L. Chosy, Secretary         James L. Chosy, Secretary     
       

 



--------------------------------------------------------------------------------



 



Exhibit A
Borrowing Resolutions
     WHEREAS, in connection with the contemplated distribution of all of the
Company’s outstanding common stock to the stockholders of U.S. Bancorp, the
Company’s indirect parent (the “Spin-off”), the Company is negotiating new
credit agreements (the “Credit Agreements”) pursuant to which the Company may
borrow money from time to time after the Spin-off; and
     WHEREAS, the Company desires to authorize certain persons to borrow money
and take other actions under the Credit Agreements.
     NOW, THEREFORE, BE IT RESOLVED, that so long as they are officers of the
Company, any two of the Chief Executive Officer, the President, the Chief
Financial Officer, the Treasurer and any Assistant Treasurer (each, an
“Officer,” and together the “Officers”) be and hereby are authorized, for and on
behalf of the Company, at any time or from time to time, to (a) borrow money in
such amounts, for such times, at such rate or rates of interest and upon such
terms as they may see fit; (b) execute and deliver notes or other evidences of
indebtedness of the Company therefor, and extensions and renewals thereof;
(c) discount and/or negotiate bills, notes, drafts or other commercial paper;
(d) apply for letters or other forms of credit; (e) assign, transfer, pledge or
otherwise hypothecate any property of the Company and/or any other property
which the Company has the right to assign, transfer, pledge or otherwise
hypothecate, and to make substitutions of any such property for any property
which may from time to time be or have been assigned, transferred, pledged or
otherwise hypothecated by the Company; (f) in reference to any of the business
or transactions hereinafter referred to, make, enter into, execute and deliver
to any such depository such negotiable or non-negotiable instruments, indemnity
or other agreements, obligations, assignments, endorsements, hypothecations,
pledge receipts and/or other documents as may be deemed by the officer or
employee so acting to be necessary or desirable.
     FURTHER RESOLVED, that so long as they are officers of the Company, the
Officers be and hereby are authorized to appoint and empower, in a writing
signed by any two of such Officers, any other employee or employees of the
Company, from time to time and on behalf of the Company, to (a) borrow money in
such amounts, for such times, at such rate or rates of interest and upon such
terms as they may see fit; and (b) assign, transfer, pledge or otherwise
hypothecate any property of the Company and/or any other property which the
Company has the right to assign, transfer, pledge or otherwise hypothecate, and
to make substitutions of any such property for any property which may from time
to time be or have been assigned, transferred, pledged or otherwise hypothecated
by the Company.
General Authority
     FURTHER RESOLVED, that each of the Officers be and each hereby is
authorized and directed, for and on behalf of the Company, to take such other
actions and to execute and deliver such documents, instruments or certificates
as they or any of them deems necessary or appropriate in order to effectuate the
intent and purposes of the foregoing resolutions.

 